Citation Nr: 1415503	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  05-18 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory disability to include pharyngitis, tonsillitis, sinusitis and/or allergic rhinitis.

2.  Entitlement to service connection for right shoulder disability.

3.  Entitlement to a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and hiatal hernia.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1966 to October 1986.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, a Travel Board hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.

In September 2011, these matters were remanded for further development, to include obtaining VA examinations.

In December 2011, the Veteran appointed Colin E. Kemmerly as his representative.

After a review of the Veteran's contentions in light of the evidence of record, the Board has rephrased the issues listed on the title page.  

Finally, a review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, a remand of these matters is once again required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

The Veteran's service treatment records (STRs) include multiple entries regarding respiratory complaints, and several entries regarding gastrointestinal, and bursitis complaints.  On retirement physical examination, right shoulder bursitis was specifically noted to have resolved for several years.  The Veteran has credibly reported in statements, as well as testimony, that he has self-treated his respiratory and gastrointestinal symptoms since service.  

In the prior September 2011 remand, the Board directed the RO to afford the Veteran VA examinations that addressed GERD, respiratory disability, and right shoulder bursitis.  The Board specifically stated that the examiner was to consider the Veteran's contentions of continuity of these disabilities.  Furthermore, the examiner was asked to comment as to whether there was any medical reason to accept or reject the Veteran's assertions.  

Pursuant to the remand, the Veteran underwent examinations in November 2011.  Relevant to the Veteran's GERD, the examiner indicated that there was no objective evidence to sustain a diagnosis.  Relevant to the respiratory disability, the examiner noted that the Veteran does not have chronic sinusitis.  With respect to the right shoulder, the examiner found that the Veteran's right shoulder bursitis experienced in service resolved without residuals by reference to specific statements made by the Veteran.  For the gastrointestinal and respiratory symptoms, the examiner did not explicitly comment as to whether there was any medical reason to accept or reject the Veteran's assertions of continuity of symptomatology as directed in the September 2011 remand.

After these opinions were obtained, the Veteran submitted excerpts from private medical records showing treatment for GERD and sinusitis in January 2003, and pharyngitis, tonsillitis, sinusitis and allergic rhinitis in May 2004.  This relevant evidence must be considered by the VA examiner who found no current disability.

During the November 2011 VA examination, the Veteran reported that he was currently treated by his primary physician, especially as it pertained to his sinusitis.  These are the recently submitted records from Dr. Sapp showing recent treatment for GERD, sinusitis, pharyngitis, tonsillitis and allergic rhinitis.  The Veteran submitted to VA a VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)) for Dr. Sapp, but additional records were not obtained as the Veteran also asserted that VA has all of his updated records.

The Board has carefully reviewed his claims folder.  In general, the Veteran has demonstrated himself to be a reliable and credible historian as it pertains to his gastrointestinal and respiratory complaints.  However, he must also realize that in service treatment for a particular symptom with continuity of symptomatology after service does not necessarily support a finding of chronic disease in service, as there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity as distinguished from merely isolated findings.  See 38 C.F.R. § 3.303(b) (describing the principles of chronicity and continuity). 

From a review of the record, and especially in light of the recent record excerpts provided by the Veteran, the Board hereby advises the Veteran that VA may not have complete records from Dr. Sapp in its possession.  As these records may be critical to substantiating the claims, the Board remands this case to obtain the complete medical file of the Veteran from Dr. Sapp.  As advised by the undersigned at the June 2011 hearing, the Veteran is encouraged to contact Dr. Sapp to request a summarization of his treatment for respiratory, gastrointestinal and right shoulder symptoms over the years as some of the older records may no longer be available.  The Veteran is also reminded of his right to submit an opinion letter from Dr. Sapp relating his current respiratory, gastrointestinal and right shoulder symptomatology to an in-service onset.

In light of the foregoing, the claims must be remanded for compliance with the September 2011 Board remand directives and consideration of newly submitted information which is clearly relevant.

Accordingly, the case is REMANDED for the following action:

1.  Advise the Veteran that it does not appear that VA has complete medical records of treatment from Dr. Sapp.  Assist the Veteran in obtaining his complete medical file from Dr. Sapp.  Additionally, advise the Veteran that he may also submit a summarization from Dr. Sapp of his treatment for respiratory, gastrointestinal and right shoulder symptoms over the years and/or an opinion letter from Dr. Sapp relating his current respiratory, gastrointestinal and right shoulder symptoms to an in-service onset.

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an additional VA examination by a medical doctor to determine the current nature and severity of his claimed gastrointestinal and respiratory disabilities. The claims folder (paper and electronic) must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and the results included in the examination report. 

In providing diagnosis and opinion, the examiner is requested to consider the following evidence:
* the Veteran's STRs which are relevant for the following:
o acute tonsillitis in July 1967;
o viral upper respiratory infection (URI) in July 1968;
o a January 1969 Dental Clinic questionnaire denying a history of asthma or hay fever;
o hay fever and cold in July 1969;
o sore throat, chest congestion and influenza in January 1970;
o a January 1970 Report of Medical History (RMH) denying a history of chronic or frequent colds, sinusitis, hay fever, asthma or chronic cough;
o viral syndrome in August 1970;
o flu syndrome in January 1971;
o viral URI in January 1972;
o strep throat and common cold in April and June 1972;
o viral influenza in September 1972;
o URI with sinus congestion and rhinitis in February 1973;
o URI with nasal congestion in May 1973;
o URI with blockage of Eustachian tubes in August 1973;
o flu syndrome in April 1974;
o head and sinus congestion in October 1975;
o viral URI in January 1976;
o viral URI in April 1978;
o pharyngitis and sinusitis in August 1980;
o a September 1980 RMH denying a history of chronic or frequent colds, sinusitis, hay fever, asthma or chronic cough;
o a September 1981 RMH denying a history of chronic or frequent colds, sinusitis, hay fever, asthma or chronic cough;
o an August 1982 RMH denying a history of chronic or frequent colds, sinusitis, hay fever, asthma or chronic cough;
o tracheobronchitis in September 1982;
o viral URI in February 1983;
o serous otitis and Eustachian tube blockage in January 1984;
o a November 1983 RMH wherein the Veteran reported a history of seasonal sinusitis helped with medications;
o an October 1984 RMH denying a history of chronic or frequent colds, sinusitis, hay fever, asthma or chronic cough;
o a November 1984 Dental Health Questionnaire reporting a history of sinus trouble; 
o an April 1986 Dental Health Questionnaire denying a history of sinus trouble;
o a June 1986 retirement physical reporting a history of stuffy nose as well as epigastric pains;
o treatment for heartburn with Mylanta and Tagamet in June 1986;
* the Veteran's credible report of self-treatment for sinus symptoms with Dimetapp, and reflux symptoms with baking soda and water, since his service separation;
* a January 2003 private medical record reflecting an impression of GERD;
* a January 2003 private medical record reflecting an impression of sinusitis;
* a May 2004 private medical record reflecting impressions of pharyngitis, tonsillitis, sinusitis and allergic rhinitis;
* a February 2009 private treatment record reflecting impressions of sinusitis and bronchitis;
* and any additional evidence submitted after the Board's April 2014 remand (if any).

For purposes of this opinion, the examiner is requested to presume current disabilities of recurrent pharyngitis, tonsillitis, sinusitis, allergic rhinitis and GERD.

Following review of the claims folder, the examiner is requested to provide opinion on the following questions:

   a) whether it is at least as likely as not that recurrent pharyngitis, tonsillitis, sinusitis, allergic rhinitis and GERD had its onset in military service; OR

   b) whether it is at least as likely as not that recurrent pharyngitis, tonsillitis, sinusitis, allergic rhinitis and GERD is etiologically related to the Veteran's military service, to include his documented in-service exposures to dry cleaning solvents, synthetic oils and petroleum products.

The examiner must consider the Veteran's lay statements of continuity.  If there are any inconsistencies in the Veteran's report of history of symptoms and treatment, the examiner is free to provide opinion as to whether there is any medical reason to accept or reject any particular statement.  Regardless, the examiner must explain whether the Veteran's credible but undocumented report of recurrent sinus/cold and GERD symptoms since service are sufficient to identify the onset of the disease entities of recurrent pharyngitis, tonsillitis, sinusitis, allergic rhinitis and/or GERD in service.

The rationale for any opinion offered should be provided. If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  Obtain an addendum to the November 2011 VA joints examination, if possible, or afford the Veteran a new examination to determine the nature and etiology of his right shoulder disorder.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion as to whether it at least as likely as not (50 percent or greater probability) that the right shoulder DJD had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service?  The examiner should comment on the Veteran's in-service treatment for right shoulder complaints, to include bursitis.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion. 

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

If there are any inconsistencies in the Veteran's report of history of symptoms and treatment, the examiner is free to provide opinion as to whether there is any medical reason to accept or reject any particular statement. 

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

